DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. IN201911022667, filed on 06/07/2019.

Claim Objections
Claims 14, 17 are objected to because of the following informalities:  
“count of missed events and or mitigated events”
Appropriate correction is required. For examine purpose, it will be treated as 
“count of missed events and/or mitigated events”

Claim 18 is objected to because of the following informalities:  
“display in three separate segments categorized as steam, smoke, steam”
Appropriate correction is required. By comparing with similar claims (7, 12, 13,) For examine purpose, it will be treated as “display in three separate segments categorized as steam, smoke, flame”.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-13, 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cella et al. (US 20190146478 A1, hereinafter Cella) in view of Ducharme et al. (US 20160116164 A1, hereinafter Ducharme)

Regarding Claim 1, Cella teaches method for monitoring and controlling [[ flare ]] operations of an industrial plant using a machine deep learning-based self-adaptive industrial automation system comprising (Cella, Paragraph [0036], Methods and systems are provided herein for data collection in industrial environments, as well as for improved methods and systems for using collected data to provide improved monitoring, control, [0034], The self-organized swarm of data collectors may coordinate with one another to optimize data collection based at least in part on the received data marketplace indicator or on optimizing sensed parameters from the collected data over time. The cognitive input selection facility may iterate based on feedback to a machine learning facility regarding measures of success):
 (a) obtaining, from at least one camera, a sequence of real time images of the [[ flare ]] operation (Cella, Paragraph [0804],
A convolutional neural network may be used for recognition within images and video streams, such as for recognizing a type of machine in a large environment using a camera system disposed on a mobile data collector
and obtaining data from a network of the industrial plant as to at least one [[ flare ]] parameter (Cella, Paragraph [0011], Heavy industrial environments, such as environments for large scale manufacturing ( such as manufacturing of aircraft, ships, trucks, automobiles, and large industrial machines), energy production environments (such as oil and gas plants, renewable energy environments, and others. in which operators must account for a host of parameters, metrics, and the like in order to optimize design, development, deployment, and operation of different technologies in order to improve overall results);
 (b) inputting the real time images and data to a machine deep learning configurable system module (Cella, Paragraph [0017], the present disclosure may include situations wherein the time delay neural network is trained with machine learning. [0020], present disclosure may further include an analyzed stream of detection values that includes image data. [0023], the expert system analysis circuit is configured to analyze a respective stream of detection values from a first and a second of the plurality of analog sensors [0148], an augmented reality display including real time data overlaying a view of an industrial environment in accordance with the present disclosure);
 (c) analyzing the data by the machine deep learning configurable system module using machine learning models [[ and algorithms to assign pixels of the images to categories selected from smoke, flame, and steam ]] (Cella, Paragraph [0017], foregoing embodiments of the present disclosure may include situations wherein the time delay neural network is trained with machine learning. [0020], the present disclosure may further include an analyzed stream of detection values that includes image data);
 (d) displaying the results of the analyzing data by the machine deep learning configurable system module (Cella, Paragraph [0308], the model may account for this and automatically provide an output that results in changing the operation of one of the machines. By continuously adjusting parameters to cause outputs to match actual conditions, the machine learning facility may self-organize to provide a highly accurate model of the conditions of an environment);
 and (d) issuing a notice when the percentage of pixels in a specific category falls outside a predetermined range (Cella, Paragraph [0765], The response circuit 9710 may issue an alarm. The response circuit 9710 may issue an alert that may comprise notification that the sensor is out of range together with information regarding the extent of the overload [0418], , upon detection of a data value for the at least one signal outside of the set of acceptable data values, triggers a data collection activity that causes collecting data from a predetermined set of sensors associated with the monitored signal).
Cella does not explicitly disclose [[ Controlling ]] flare [[ operations of an industrial plant.]] [[ (a) obtaining, from at least one camera, a sequence of real time images of the ]] flare [[ operation ]] [[ (c) analyzing the data by the machine deep learning configurable system module using machine learning models ]] and algorithms to assign pixels of the images to categories selected from smoke, flame, and steam.
However, Ducharme teaches controlling flare operations of an industrial plant (Ducharme, Paragraph [0001], the result of a plant emergency or maintenance Another purpose of gas flares is to serve as temporary measure during well production testing).
(a) obtaining, from at least one camera, a sequence of real time images of the flare operation (Duharme, Paragraph [0005], a system for measuring and controlling flame quality in real-time. The system may include a first camera for acquiring a plurality of flame images in a first field of view)
(c) analyzing the data by the machine deep learning configurable system module using machine learning models and algorithms to assign pixels of the images to categories selected from smoke, flame, and steam (Ducharme,
Paragraph [0036], the control algorithm is provided in the control module 148 and the interface 140 is connected to the steam valve (not shown). However, in other embodiments, the control module may output an analog signal proportional to the time-averaged overall flame quality parameter through the interface 140.
[0003], The monitoring of the combustion efficiency of the flare flame is typically performed by a trained operator and in the event of black smoke appearing from the flare flame, the operator opens a steam valve to maintain an efficient combustion as described above
[0028], the determined number of pixels above the respective threshold value, reflect the flare flame size as seen through the respective camera within the respective region of interest).
Ducharme and Cella are analogous since both of them are dealing with handling environment in in the industrial plant. Cella provided a way of using neural network to train the system for analyzing and optimizing controlling different operations in the industrial plant. Ducharme provided a way of controlling multiple images by adjusting the value in order to get flare flame is being operated efficiently. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate adjustment of controlling the image taught by Ducharme into modified invention of Cella such that system will be able to use the control algorithm to use the flame operation to the machine learning module to efficiently and repeatably adjust the learning result in order to create most efficient combusting of the flare flame when using the machine learning modeling to train and adjust the image data.

Regarding Claim 2, the combination of Cella and Duharme teaches the invention in Claim 1.
The combination further teaches wherein the at least one camera comprises at least one video camera (Cella, Paragraph [0804], network may be used for recognition within images and video streams, such as for recognizing a type of machine in a large environment using a camera system disposed on a mobile data collector) 
Cella does not explicitly disclose but Duharme teaches one thermal camera (Duharme, Paragraph [0019], the second camera 108 in FIG. 1 may be a long-wave infrared (LWIR) camera, for example a LumaSense™ MC320LHTE thermal imager).
Ducharme and Cella are analogous since both of them are dealing with handling environment in in the industrial plant. Cella provided a way of using neural network to train the system for analyzing and optimizing controlling different operations in the industrial plant. Ducharme provided a way of controlling multiple images by adjusting the value in order to get flare flame by using different kind of camera including thermal image camera. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate adjustment of controlling the image using thermal camera taught by Ducharme into modified invention of Cella such that system will be able to use the control algorithm to use the flame operation by using different kind of camera including thermal camera in order to create different kind of image including thermal images provide to the machine learning module to efficiently and accurately calculate the respective flame quality and adjust the image data.

Regarding Claim 3, the combination of Cella and Duharme teaches the invention in Claim 1.
The combination further teaches further comprising adjusting at least one parameter of the real-time operation of the [[ flare ]] operation of the industrial facility based on the results of the analyzing data by the machine deep learning configurable system module (Cella, Paragraph [0308], The machine learning facility may take feedback, such as one or more inputs or measures of success, such that it may train, or improve, its initial model (such as improvements by adjusting weights, rules, parameters, or the like, based on the feedback).
Cella does not explicitly disclose but Ducharme teaches the flare operation of the industrial facility (Ducharme, Paragraph [0001], [0013], Gas flares are used in several industries, among them petrochemical plants, natural gas processing, oil wells and landfills. the invention relate to multi-spectral imaging of a flare flame through the use of different optically filtered cameras).
As explained in rejection of claim 1, the obviousness for combining of flame operation of Duharme into Cella is provided above.

Regarding Claim 4, the combination of Cella and Duharme teaches the invention in Claim 1.
The combination further teaches further teaches wherein the machine learning configurable system module comprises a Fully Convolution Neural Network architecture or a variant thereof (Cella, Paragraph [0779], expert systems, self-organization, machine learning, artificial intelligence, and the like. References to a neural net throughout this disclosure should be understood to encompass a wide range of different types of neural networks, machine learning systems, artificial intelligence systems, fully recurrent neural networks <read on fully convolution neural network>).

Regarding Claim 5, the combination of Cella and Duharme teaches the invention in Claim 1.
The combination further teaches further comprising obtaining data from a cloud the data relating to a second or more flare operation of a second industrial plant (Cella, Paragraph  [0403], the local data control application 5062 may also direct streaming data as well as extracted/processed (EP) data to a cloud network facility 5080 via wired or wireless transmission. [0041], the second sensor in the local data collection system is configured to be connected to a second machine in the industrial environment [0048], the local data collection system is configured to obtain the simultaneously recorded gap-free digital waveform data from the first machine while the first machine and a second machine are both in operation). 

Regarding Claim 6, the combination of Cella and Duharme teaches the invention in Claim 1.
The combination further teaches further comprising generating the machine learning configurable system module comprising: training the machine learning models and algorithms using a first set of data from the obtained data and from historical data stored in a database (Cella, Paragraph [0038], Methods and systems are disclosed herein for training artificial intelligence (“AI”) models based on industry-specific feedback, including training an AI model based on industry-specific feedback that reflects a measure of utilization, yield, or impact, where the AI model operates on sensor data from an industrial environment; [0200], Intelligent systems may include machine learning systems 122, such as for learning on one or more data sets [0062], a first data sensing and processing system that captures first data from a first set of sensors deployed to monitor aspects of an industrial machine associated with at least one moving part of the machine [0064], the first data; and (3) the extracted set of data which is processed with a data processing algorithm that is configured to process data within the frequency range and within the lines of resolution of the first data. [0371], storage of calibration data with a maintenance history on-board card set, a rapid route creation capability using hierarchical templates, intelligent management of data collection bands, a neural net expert system using intelligent management of data collection bands, use of a database hierarchy in sensor data analysis);
 and validating the machine learning models and algorithms using a second set of data from the obtained data and from historical data stored in the database (Cella, Paragraph [0424], methods and systems for data collection in an industrial environment may include a method of establishing an acceptable range of sensor values for a plurality of industrial machine condition sensors by validating an operational deflection shape visualization of structural elements of the machine as exhibiting deflection within an acceptable range [0063], The sensed data is in response to an electronic data structure that facilitates extracting a subset of the stream of sensed data that corresponds to a set of sensed data received from a second set of sensors deployed to monitor the aspects of the industrial machine associated with the at least one moving part of the machine. The stream of sensed data includes a range of frequencies that exceeds the frequency range of the set of sensed data, the processing comprising executing an algorithm on a portion of the stream of sensed data that is constrained to the frequency range of the set of sensed data, the algorithm configured to process the set of sensed data. [0371], storage of calibration data with a maintenance history on-board card set, a rapid route creation capability using hierarchical templates, intelligent management of data collection bands, a neural net expert system using intelligent management of data collection bands, use of a database hierarchy in sensor data analysis [0307], , machine learning may include a plurality of mathematical and statistical techniques. In examples, the many types of machine learning algorithms may include decision tree based learning, association rule learning, deep learning, artificial neural networks, genetic learning algorithms).

Regarding Claim 7, Cella teaches a system for monitoring and controlling [[ flare ]] operations of an industrial plant using a machine deep learning-based self-adaptive configurable subsystem comprising (Cella, Paragraph [0036], Methods and systems are provided herein for data collection in industrial environments, as well as for improved methods and systems for using collected data to provide improved monitoring, control, [0034], The self-organized swarm of data collectors may coordinate with one another to optimize data collection based at least in part on the received data marketplace indicator or on optimizing sensed parameters from the collected data over time. The cognitive input selection facility may iterate based on feedback to a machine learning facility regarding measures of success):
 a) an analytics system comprising a processor comprising (Cella, Paragraph [1081], the plurality of graphical elements is associated with a condition of interest generated by a processor executing a data analysis algorithm):
 an optical flow subsystem (Cella, Paragraph [0299], physical environment, such as an electrical, heat, or optical signal. the local data collection system 102 may include multiple sensors such as, without limitation, a temperature sensor, a pressure sensor, a torque sensor, a flow sensor);
 a data augmentation subsystem (Cella, Paragraph [0195], training a machine based on initial models created by humans that are augmented by providing feedback (such as based on measures of success) when operating the methods and systems disclosed herein);
 a machine deep learning based self-adaptive configurable subsystem (Cella, Paragraph [0034], The self-organized swarm of data collectors may coordinate with one another to optimize data collection based at least in part on the received data marketplace indicator or on optimizing sensed parameters from the collected data over time. The cognitive input selection facility may iterate based on feedback to a machine learning facility regarding measures of success;
 b) a camera hub comprising at least one camera and a processor configured to receive images from the at least one camera and transmit images to the analytics system (Cella, Paragraph [0320]. In addition to data collection systems 102, this may include data collected, handled or exchanged by IoT devices, such as cameras [0804], A convolutional neural network may be used for recognition within images and video streams, such as for recognizing a type of machine in a large environment using a camera system disposed on a mobile data collector);
 and c) a display configured to receiving the images from the analytics system and display the images generated by the machine deep learning based self-adaptive configurable subsystem (Cella, Paragraph [0308], the model may account for this and automatically provide an output that results in changing the operation of one of the machines. By continuously adjusting parameters to cause outputs to match actual conditions, the machine learning facility may self-organize to provide a highly accurate model of the conditions of an environment)
Cella does not explicitly disclose but Ducharme teaches flare operations of an industrial plant (Ducharme, Paragraph [0001], the result of a plant emergency or maintenance Another purpose of gas flares is to serve as temporary measure during well production testing)
wherein pixels of the images are categorized and displayed as smoke, steam, or flame (Ducharme, Paragraph [0036], the control algorithm is provided in the control module 148 and the interface 140 is connected to the steam valve (not shown). However, in other embodiments, the control module may output an analog signal proportional to the time-averaged overall flame quality parameter through the interface 140. [0003], The monitoring of the combustion efficiency of the flare flame is typically performed by a trained operator and in the event of black smoke appearing from the flare flame, the operator opens a steam valve to maintain an efficient combustion as described above
[0028], the determined number of pixels above the respective threshold value, reflect the flare flame size as seen through the respective camera within the respective region of interest).
Ducharme and Cella are analogous since both of them are dealing with handling environment in in the industrial plant. Cella provided a way of using neural network to train the system for analyzing and optimizing controlling different operations in the industrial plant. Ducharme provided a way of controlling multiple images by adjusting the value in order to get flare flame is being operated efficiently. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate adjustment of controlling the image taught by Ducharme into modified invention of Cella such that system will be able to use the control algorithm to use the flame operation to the machine learning module to efficiently and repeatably adjust the learning result in order to create most efficient combusting of the flare flame when using the machine learning modeling to train and adjust the image data.

Regarding Claim 8, the combination of Cella and Duharme teaches the invention in Claim 1. 
The combination further teaches wherein the analytic system receives data for at least one parameter of the operation of the industrial plant from an industrial plant network (Cella, Paragraph [0308], The machine learning facility may take feedback, such as one or more inputs or measures of success, such that it may train, or improve, its initial model (such as improvements by adjusting weights, rules, parameters, or the like, based on the feedback).

Regarding Claim 9, the combination of Cella and Duharme teaches the invention in Claim 8. 
The combination further teaches wherein the at least one camera comprises at least one video camera (Cella, Paragraph [0804], network may be used for recognition within images and video streams, such as for recognizing a type of machine in a large environment using a camera system disposed on a mobile data collector).
Cella does not explicitly disclose but Duharme teaches at least one thermal camera (Duharme, Paragraph [0019], the second camera 108 in FIG. 1 may be a long-wave infrared (LWIR) camera, for example a LumaSense™ MC320LHTE thermal imager) each camera providing a sequence of real time images of the flare operation to the optical flow subsystem (Ducharme, Paragraph [0001], [0005], [0013], Gas flares are used in several industries, among them petrochemical plants, natural gas processing, oil wells and landfills. the invention relate to multi-spectral imaging of a flare flame through the use of different optically filtered cameras, a system for measuring and controlling flame quality in real-time. The system may include a first camera for acquiring a plurality of flame images in a first field of view).
Ducharme and Cella are analogous since both of them are dealing with handling environment in in the industrial plant. Cella provided a way of using neural network to train the system for analyzing and optimizing controlling different operations in the industrial plant. Ducharme provided a way of controlling multiple images by adjusting the value in order to get flare flame by using different kind of camera including thermal image camera. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate adjustment of controlling the image using thermal camera taught by Ducharme into modified invention of Cella such that system will be able to use the control algorithm to use the flame operation by using different kind of camera including thermal camera in order to create different kind of image including thermal images provide to the machine learning module to efficiently and accurately calculate the respective flame quality and adjust the image data.

Regarding Claim 10, the combination of Cella and Duharme teaches the invention in Claim 9. 
The combination further teaches wherein the data augmentation subsystem comprises (Cella, Paragraph [1094], The graphical element may be positioned proximal to a sensor detected in the field of view being augmented that captured the sensed data in the AR display):
 a Fully Convolution Neural Network architecture (Cella, Paragraph [0779], expert systems, self-organization, machine learning, artificial intelligence, and the like. References to a neural net throughout this disclosure should be understood to encompass a wide range of different types of neural networks, machine learning systems, artificial intelligence systems, fully recurrent neural networks <read on fully convolution neural network>)
or a variant thereof arranged to receive the real time images from the video and [[ thermal ]] cameras (Cella, Paragraph [0804], A convolutional neural network may be used for recognition within images and video streams, such as for recognizing a type of machine in a large environment using a camera system disposed on a mobile data collector [0148], an augmented reality display including real time data overlaying a view of an industrial environment in accordance with the present disclosure)
and the at least one plant parameter and augment the data into a form compatible for use by the machine deep learning based self-adaptive configurable subsystem  (Cella, Paragraph [0036], Methods and systems are provided herein for data collection in industrial environments, as well as for improved methods and systems for using collected data to provide improved monitoring, control, [0034], The self-organized swarm of data collectors may coordinate with one another to optimize data collection based at least in part on the received data marketplace indicator or on optimizing sensed parameters from the collected data over time. The cognitive input selection facility may iterate based on feedback to a machine learning facility regarding measures of success);
 and transmit the augmented data to the deep learning based self-adaptive configurable subsystem (Cella, Paragraph [1538], Feedback to a machine learning system may comprise various measures, including transmission success or failure, reliability, efficiency (including cost-based, energy-based and other measures of efficiency, such as measuring energy per bit transmitted, energy per bit stored, or the like), quality of transmission. Such machine-based prediction and/or classification may be used for self-organization, including by model-based, rule-based, and machine learning-based configuration).
	Cella does not explicitly disclose but Duharme teaches one thermal camera (Duharme, Paragraph [0019], the second camera 108 in FIG. 1 may be a long-wave infrared (LWIR) camera, for example a LumaSense™ MC320LHTE thermal imager).
Ducharme and Cella are analogous since both of them are dealing with handling environment in in the industrial plant. Cella provided a way of using neural network to train the system for analyzing and optimizing controlling different operations in the industrial plant. Ducharme provided a way of controlling multiple images by adjusting the value in order to get flare flame by using different kind of camera including thermal image camera. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate adjustment of controlling the image using thermal camera taught by Ducharme into modified invention of Cella such that system will be able to use the control algorithm to use the flame operation by using different kind of camera including thermal camera in order to create different kind of image including thermal images provide to the machine learning module to efficiently and accurately calculate the respective flame quality and adjust the image data.


Regarding Claim 11, the combination of Cella and Duharme teaches the invention in Claim 7. 
The combination further teaches wherein the analytic system further obtains data from a cloud the data relating to a second or more flare operation of a second industrial plant (Cella, Paragraph  [0403], the local data control application 5062 may also direct streaming data as well as extracted/processed (EP) data to a cloud network facility 5080 via wired or wireless transmission. [0041], the second sensor in the local data collection system is configured to be connected to a second machine in the industrial environment [0048], the local data collection system is configured to obtain the simultaneously recorded gap-free digital waveform data from the first machine while the first machine and a second machine are both in operation).

Regarding Claim 12, the combination of Cella and Duharme teaches the invention in Claim 10.
The combination further teaches wherein the machine deep learning based self-adaptive configurable subsystem includes at least one deep learning model that receives the augmented data from the augmentation subsystem that uses the deep learning model to analyze the augmented data (Cella, Paragraph [0036], Methods and systems are provided herein for data collection in industrial environments, as well as for improved methods and systems for using collected data to provide improved monitoring, control, [0034], The self-organized swarm of data collectors may coordinate with one another to optimize data collection based at least in part on the received data marketplace indicator or on optimizing sensed parameters from the collected data over time. The cognitive input selection facility may iterate based on feedback to a machine learning facility regarding measures of success; [1104], an augmented reality display of heat maps based on data collected in an industrial environment by a system adapted to collect data in the environment is depicted. An augmented reality view of an industrial environment 11500 may include heat maps 11502 that depict data received from or derived from data received from sensor)
Cella does not explicitly disclose but Ducharme teaches assigning categories to the pixels of the real time images, the pixels selected from smoke, flame, and steam (Ducharme, Paragraph [0036], the control algorithm is provided in the control module 148 and the interface 140 is connected to the steam valve (not shown). However, in other embodiments, the control module may output an analog signal proportional to the time-averaged overall flame quality parameter through the interface 140. [0003], The monitoring of the combustion efficiency of the flare flame is typically performed by a trained operator and in the event of black smoke appearing from the flare flame, the operator opens a steam valve to maintain an efficient combustion as described above [0028], the determined number of pixels above the respective threshold value, reflect the flare flame size as seen through the respective camera within the respective region of interest).
Ducharme and Cella are analogous since both of them are dealing with handling environment in in the industrial plant. Cella provided a way of using neural network to train the system for analyzing and optimizing controlling different operations in the industrial plant. Ducharme provided a way of controlling multiple images by adjusting the value in order to get flare flame is being operated efficiently. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate adjustment of controlling the image taught by Ducharme into modified invention of Cella such that system will be able to use the control algorithm to use the flame operation to the machine learning module to efficiently and repeatably adjust the learning result in order to create most efficient combusting of the flare flame when using the machine learning modeling to train and adjust the image data.

Regarding Claim 13, The method of displaying flare operations of an industrial plant using a machine learning-based self-adaptive industrial automation system, the method comprising (Cella, Paragraph [0036], Methods and systems are provided herein for data collection in industrial environments, as well as for improved methods and systems for using collected data to provide improved monitoring, control, [0034], The self-organized swarm of data collectors may coordinate with one another to optimize data collection based at least in part on the received data marketplace indicator or on optimizing sensed parameters from the collected data over time. The cognitive input selection facility may iterate based on feedback to a machine learning facility regarding measures of success):
dynamically displaying images of the [[ flare ]] operations processed by a machine deep learning configurable subsystem (Cella, Paragraph [0308], the model may account for this and automatically provide an output that results in changing the operation of one of the machines. By continuously adjusting parameters to cause outputs to match actual conditions, the machine learning facility may self-organize to provide a highly accurate model of the conditions of an environment)
Cella does not explicitly disclose but Duharme teaches controlling flare operations of an industrial plant (Ducharme, Paragraph [0001], the result of a plant emergency or maintenance Another purpose of gas flares is to serve as temporary measure during well production testing).
 dynamically displaying images of the flare operations processed by a configurable subsystem (Ducharme, Paragraph [0015], [0037], The first camera 104 has a first field of view 112 which encompasses the flare flame and is able to acquire a plurality of flame images in the first field of view 112. a non-transitory computer readable medium (CRM) storing instructions configured to cause a computing system to measure and control flame quality in real-time)wherein the pixels of camera images are categorized as smoke, steam, or flame (Ducharme,Paragraph [0036], the control algorithm is provided in the control module 148 and the interface 140 is connected to the steam valve (not shown). However, in other embodiments, the control module may output an analog signal proportional to the time-averaged overall flame quality parameter through the interface 140. [0003], The monitoring of the combustion efficiency of the flare flame is typically performed by a trained operator and in the event of black smoke appearing from the flare flame, the operator opens a steam valve to maintain an efficient combustion as described above [0028], the determined number of pixels above the respective threshold value, reflect the flare flame size as seen through the respective camera within the respective region of interest).
Ducharme and Cella are analogous since both of them are dealing with handling environment in in the industrial plant. Cella provided a way of using neural network to train the system for analyzing and optimizing controlling different operations in the industrial plant. Ducharme provided a way of controlling multiple images by adjusting the value in order to get flare flame is being operated efficiently. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate adjustment of controlling the image taught by Ducharme into modified invention of Cella such that system will be able to use the control algorithm to use the flame operation to the machine learning module to efficiently and repeatably adjust the learning result in order to create most efficient combusting of the flare flame when using the machine learning modeling to train and adjust the image data.

Regarding Claim 15, the combination of Cella and Duharme teaches the invention in Claim 8.
The combination further teaches wherein the camera images of the [[ flare ]] operations is a live feed from at least one video camera(Cella, Paragraph [0607], anticipated state information for a plurality of component types, operational history, historical detection values, component life models and the like for use analyzing the selected subset using rule-based or model-based analysis. In embodiments, the monitoring application 9056 may feed a neural net with the selected subset to learn to recognize peaks in waveform patterns by feeding a large data set. [0804], A convolutional neural network may be used for recognition within images and video streams, such as for recognizing a type of machine in a large environment using a camera system disposed on a mobile data collector).
But Cella does not explicitly disclose the flare operations.
However, Ducharme teaches flare operations is a live feed from at least one video camera (Ducharme, Paragraph [0001], [0014], the result of a plant emergency or maintenance Another purpose of gas flares is to serve as temporary measure during well production testing. system 100 for measuring and controlling flame quality in real-time. The system 100 may include a first camera 104 and a second camera 108).
As explained in rejection of claim 8, the obviousness for combining of flame operation of Duharme into Cella is provided above.

Regarding Claim 16, the combination of Cella and Duharme teaches the invention in Claim 8.
The combination further teaches wherein the camera of the [[ flare ]] operations is a live feed from at least one [[ thermal ]] camera (Cella, Paragraph [0607], anticipated state information for a plurality of component types, operational history, historical detection values, component life models and the like for use analyzing the selected subset using rule-based or model-based analysis. In embodiments, the monitoring application 9056 may feed a neural net with the selected subset to learn to recognize peaks in waveform patterns by feeding a large data set. [0804], A convolutional neural network may be used for recognition within images and video streams, such as for recognizing a type of machine in a large environment using a camera system disposed on a mobile data collector).
But Cella does not explicitly disclose the flare operations and feed from thermal camera.
However, Ducharme teaches flare operations is a live feed from at least one thermal camera (Ducharme, Paragraph [0001], [0014], [0019], the second camera 108 in FIG. 1 may be a long-wave infrared (LWIR) camera, for example a LumaSense™ MC320LHTE thermal imager) the result of a plant emergency or maintenance Another purpose of gas flares is to serve as temporary measure during well production testing. system 100 for measuring and controlling flame quality in real-time. The system 100 may include a first camera 104 and a second camera 108).
As explained in rejection of claim 8, the obviousness for combining of flame operation of Duharme into Cella is provided above.


	
Claim 14, 17, 19, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cella et al. (US 20190146478 A1, hereinafter Cella) in view of Ducharme et al. (US 20160116164 A1, hereinafter Ducharme) as applied to Claim 7 above and further in view of Salman et al. (US 20200278465 A1, hereinafter Salman)

Regarding Claim 14, the combination of Cella and Duharme teaches the invention in Claim 8.
The combination further teaches dynamically displaying a count of missed events and or mitigated events (Cella, Paragraph [0305], Though the fault occurrences cannot be completely stopped, many industrial breakdowns may be mitigated to reduce operational and financial losses);
The combination does not explicitly disclose but Salman teaches dynamically displaying a representation of the percentage of pixels in each category (Salman, Paragraph [0003], [0135], and training a neural network using the training data to generate a trained neural network. FIG. 9 shows an example of a seismic image where a raw training image 910 is shown on the left while the image on the right 930 has been pre-processed as to pixel classification of the seismic section where black pixels correspond to “not fault” and white pixels correspond to “fault”. As to imbalance in the seismic image, note that the “not fault” category is often over 99 percent of the pixels. Accordingly, seismic image data can be scarce and imbalanced, which can present challenges in training a DNN);
 and dynamically displaying a graphical log of events (Salman, Paragraph [0048], Rendering 186 may provide a graphical environment in which applications can display their data while the user interfaces 188 may provide a common look and feel for application user interface components. [0057], data for modeling may include one or more of the following: depth or thickness maps and fault geometries and timing from seismic data, remote-sensing, electromagnetic, gravity, outcrop and well log data. Furthermore, data may include depth and thickness maps stemming from facies variations (e.g., due to seismic unconformities) assumed to following geological events (“iso” times) and data may include lateral facies variations (e.g., due to lateral variation in sedimentation characteristics).
Salman and Cella are analogous since both of them are dealing with handling environment in in the industrial using neural network. Cella provided a way of using neural network to train the system for analyzing and optimizing controlling different operations in the industrial plant. Salman provided a way of handling training data in neural network and display the pixel result data based on different categories and the log from different event. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate displaying training result taught by Salman into modified invention of Cella such that during the training process when using the neural network modeling, system will be able to present the training result based on different categories of pixel data and the information from the event log for user to easily see the progress of the training which increase the functionality of the system and provided user-friendly interface for user to use the system.

Regarding Claim 17, the combination of Cella and Duharme teaches the invention in Claim 8.
The combination further teaches wherein the processed pixels of the camera images of the [[ flare ]] operations, the count of missed events and or mitigated events (Cella, Paragraph [0305], Though the fault occurrences cannot be completely stopped, many industrial breakdowns may be mitigated to reduce operational and financial losses)
Cella does not explicitly disclose but Ducharme teaches the flare operation (Ducharme, Paragraph [0001], [0013], Gas flares are used in several industries, among them petrochemical plants, natural gas processing, oil wells and landfills. the invention relate to multi-spectral imaging of a flare flame through the use of different optically filtered cameras).
As explained in rejection of claim 1, the obviousness for combining of flame operation of Duharme into Cella is provided above.
The combination does not explicitly disclose but Salman teaches the representation of the percentage of pixels in each category (Salman, Paragraph [0003], [0135], and training a neural network using the training data to generate a trained neural network. FIG. 9 shows an example of a seismic image where a raw training image 910 is shown on the left while the image on the right 930 has been pre-processed as to pixel classification of the seismic section where black pixels correspond to “not fault” and white pixels correspond to “fault”. As to imbalance in the seismic image, note that the “not fault” category is often over 99 percent of the pixels. Accordingly, seismic image data can be scarce and imbalanced, which can present challenges in training a DNN)
and the graphical log of events are displayed using a graphical user interface (Salman, Paragraph [0048], Rendering 186 may provide a graphical environment in which applications can display their data while the user interfaces 188 may provide a common look and feel for application user interface components. [0057], data for modeling may include one or more of the following: depth or thickness maps and fault geometries and timing from seismic data, remote-sensing, electromagnetic, gravity, outcrop and well log data. Furthermore, data may include depth and thickness maps stemming from facies variations (e.g., due to seismic unconformities) assumed to following geological events (“iso” times) and data may include lateral facies variations (e.g., due to lateral variation in sedimentation characteristics).
Salman and Cella are analogous since both of them are dealing with handling environment in in the industrial using neural network. Cella provided a way of using neural network to train the system for analyzing and optimizing controlling different operations in the industrial plant. Salman provided a way of handling training data in neural network and display the pixel result data based on different categories and the log from different event. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate displaying training result taught by Salman into modified invention of Cella such that during the training process when using the neural network modeling, system will be able to present the training result based on different categories of pixel data and the information from the event log for user to easily see the progress of the training which increase the functionality of the system and provided user-friendly interface for user to use the system.

Regarding Claim 19, the combination of Cella, Duharme and Salman teaches the invention in Claim 17.
The combination further teaches monitor (Cella, Paragraph [0245], The waveform data 2010, at least on one machine, may include data from a single axis sensor 2030 mounted at an unchanging reference location 2040 [0411], [0412], the display 5200 may be part of the DAQ instrument 5002, may be part of the PC or connected device 5038 that may be part of the DAQ instrument 5002, or its viewable content 5202 may be viewable from associated network connected displays. FIG. 26 depicts the many embodiments that include a screen 5250 on the display 5200 that shows results of selecting all of the data).

Regarding Claim 20, the combination of Cella and Duharme teaches the invention in Claim 8.
The combination further teaches wherein the graphical user interface displays the images to a user at mobile device display (Cella, Paragraph [0337], a platform is provided having a wearable haptic user interface for an industrial sensor data collector, with vibration, heat, electrical, and/or sound outputs. In embodiments, a haptic user interface 4302 is provided as an output for a data collection system 102, such as a wearable device, mobile phone, or the like).


Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cella et al. (US 20190146478 A1, hereinafter Cella) in view of Ducharme et al. (US 20160116164 A1, hereinafter Ducharme), further in view of Salman et al. (US 20200278465 A1, hereinafter Salman) as applied to Claim 17 above and further in view of Moore et al. (US 7002478 B2, hereinafter Moore)

Regarding Claim 18, the combination of Cella, Duharme and Salman teaches the invention in Claim 17.
The combination further teaches wherein the graphical user interface displays the pixels of the camera images of the flare operations on a display in three separate segments categorized as steam, smoke, steam (Moore, Column 1, Line 45-47, The camera is directed at a region to be monitored or view area 14 and outputs a standard 625 line analogue video signal at 25 Hz frame rate. Column 3, Line 41-60, The use of multi-threaded processing allows one software program and one processor to simultaneously process the smoke and fire detection algorithms and also multiple video channels. the system provides greater flexibility and sensitivity when compared with systems capable of detecting smoke alone or flame alone. It will be appreciated that since the system can simultaneously monitor for the presence of smoke and flame, it can detect all types of fire, whether they be instantaneous ignition type fires or slow burning fires that emit smoke).
Moore and Cella are analogous since both of them are dealing with monitoring environment in in the industrial. Cella provided a way of using neural network to train the system for analyzing and optimizing controlling different operations in the industrial plant. Moore provided a way of monitoring multiple environment status including smoke, steam and flame simultaneously and report the result on screen at the same time.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate monitoring multiple resources taught by Moore into modified invention of Cella such that during the training process when using the neural network modeling, system will be able to simultaneously monitoring sources including steam, smoke and flame and displaying the monitoring on screen at the same time which increase the flexibility of the system and provide more user friendly system for user to use. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20150077263 A1	Method and system for condition monitoring of a group of plants.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUJANG TSWEI whose telephone number is (571)272-6669. The examiner can normally be reached 8:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571) 272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YuJang Tswei/Primary Examiner, Art Unit 2619